Exhibit 10.18

AVIS BUDGET GROUP, INC.

SAVINGS RESTORATION PLAN

Amended and Restated as of November 1, 2008



--------------------------------------------------------------------------------

AVIS BUDGET GROUP, INC.

SAVINGS RESTORATION PLAN

Table of Contents

 

ARTICLE I – SPONSORSHIP AND PURPOSE OF PLAN

   2

ARTICLE II – DEFINITIONS

   3

ARTICLE III – ENROLLMENT AND PARTICIPATION

   6

ARTICLE IV– DEFERRAL CONTRIBUTIONS

   7

ARTICLE V – EARNINGS

   8

ARTICLE VI – DISTRIBUTIONS AND FORM OF BENEFITS

   9

ARTICLE VII – BENEFICIARY DESIGNATION

   11

ARTICLE VIII – PLAN ADMINISTRATION

   12

ARTICLE IX – AMENDMENT AND TERMINATION

   13

ARTICLE X – MISCELLANEOUS

   14

ARTICLE XI – FUNDING

   16



--------------------------------------------------------------------------------

ARTICLE I – SPONSORSHIP AND PURPOSE OF PLAN

 

1.1 Sponsorship

Avis Budget Group, Inc. (the “Company”) a corporation organized under the laws
of the State of Delaware, sponsors the Avis Budget Group, Inc. Savings
Restoration Plan (the “Plan”), a non-qualified deferred compensation plan for
the benefit of Participants and Beneficiaries (as defined herein). This Plan
shall generally be effective as of January 1, 2001; however, the Plan will be
effective as to each Participant pursuant to the effective date of the
applicable Enrollment Agreement (as defined herein).

The terms and provisions of the Plan, as hereinafter set forth and as it
hereinafter may be amended from time to time, establish the rights and
obligations with respect to amounts deferred into the Plan on and after
January 1, 2005, including any subsequent earnings thereon (“Non-Grandfathered
Accounts”) and amounts which were deferred into the Plan that were vested prior
to January 1, 2005, including any subsequent earnings thereon (“Grandfathered
Accounts”).

Effective as of January 1, 2008, the Plan is amended and restated to conform to
the provisions of Section 409A of the Code and the regulations thereunder.

Effective as of November 1, 2008, the Plan was further amended to provide
Participants the opportunity to make a one-time distribution election change for
Non-Grandfathered Accounts, if done so in accordance with the terms of the Plan
and IRC section 409A. The Plan was also amended to provide a specified date as a
distribution alternative and to add automatic distribution provisions upon a
Change of Control, or the death or disability of the Participant for
Non-Grandfathered Accounts.

 

1.2 Purpose of Plan

The Plan is intended to be an unfunded plan maintain primarily for the purpose
of enabling a select group of management or highly compensated employees of the
Employer (as defined herein) to enhance their retirement security by permitting
the deferral of compensation in excess of certain limitations on contributions
imposed by the Code on the Qualified Plan.

 

2



--------------------------------------------------------------------------------

ARTICLE II – DEFINITIONS

Wherever used in the Plan, the following terms, when capitalized, shall have the
meanings set forth in this Article, unless otherwise required by the context.

 

2.1 Account means the book entries maintained by the Employer or its designee on
behalf of each Participant reflecting Deferral Contributions that have been made
and adjusted to reflect Earnings. A Participant shall, at all times, have a
fully vested and non-forfeitable right to his Account; provided, however, that
the existence of such Account shall not be deemed to vest in any Participant any
right, title or interest in or to any specific assets of the Employer. Further,
a Grandfathered Account is defined as a sub-account to track amounts which were
deferred into the Plan and were vested prior to January 1, 2005, including any
subsequent earnings thereon. Non-Grandfathered Account is defined as all other
monies in the Plan.

 

2.2 Beneficiary means the person(s) or entity designated by the Participant in
accordance with the provisions of Article VII to receive benefits under the Plan
as a result of a Participant’s death.

 

2.3 Benefit Payment Direction Form means the agreement, in a form acceptable to
the Committee (including the use of a Voice Response System), which will
document the Participant’s elections as to the form of distribution.

 

2.4 Board means the Board of Directors of the Company.

 

2.5 Change of Control means the date on which:

(a) any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company;

(b) any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company;

(c) a majority of members of the Company’s Board of Directors is replaced during
any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors before
the date of the appointment or election; or

(d) any one person, or more than one person acting as a group, acquires (or has
acquired during the twelve-month periods ending on the date of the most recent
acquisition by such person or persons) assets from the corporation that have at
total gross fair market value equal to more than 40% of the total gross fair
market value of all of the assets of the Company immediately before such
acquisition or acquisitions.

 

3



--------------------------------------------------------------------------------

2.6 Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to any section or subsection of the Code includes reference to any
comparable or succeeding provisions of any legislation which amends, supplements
or replaces such section or subsection.

 

2.7 Committee means a Committee of one or more persons appointed by the Board to
administer the Plan. In the absence of such appointment, or if, due to
resignation or other cause, no appointed members remain, the Board shall be the
Committee.

 

2.8 Compensation means the term as defined under the Qualified Plan, including
certain bonus payments as determined in the sole discretion of the Committee,
but without regard to the limitations provided under Code Section 401(a)(17).
Any determination by the Committee to include bonus payments in Compensation
shall be effective as of such date as determined by the Committee in accordance
with Code Section 409A.

 

2.9 Deferral Contribution means the amount allocated to a Participant’s Account
for any Plan Year pursuant to Section 4.1 hereof.

 

2.10 Disabled or Disability means the inability of a Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months, and the permanence and degree of which shall be supported by medical
evidence satisfactory to the Committee.

 

2.11 Earnings means the amount determined in accordance with Article V hereof by
which the value of a Participant’s Account is adjusted.

 

2.12 Eligible Employee means, with respect to any Plan Year, any officer or
other employee of the Employer who is (i) a Highly Compensated Employee, as such
term is defined under Code Section 414(q), and is eligible to participate in the
Qualified Plan under the terms thereof, or (ii) formally designated by the
Committee by name or position as eligible to participate in the Plan.

 

2.13 Employer means the Company, any successor to all or a major portion of the
Company’s assets or business which assumes the obligations of the Company, and
each other entity that is affiliated with the Company which adopts the Plan with
the consent of the Company, provided that the Company shall have the sole power
to amend the Plan.

 

2.14 Enrollment Agreement means the agreement, in a form acceptable to the
Committee (including the use of a voice response system or online administration
system), by which an Eligible Employee may enroll as a Participant, and which
will document the Participant’s elections under this Plan, including a
Participant’s Deferral Contribution election, Investment Fund selection and
Beneficiary designation.

 

4



--------------------------------------------------------------------------------

2.15 Investment Fund means one or more investment vehicles in which amounts
allocated to a Participant’s Account shall be deemed to have been invested and
which shall be used to determine Earnings in accordance with Article V.

 

2.16 Participant means any Eligible Employee who has enrolled in the Plan upon
the execution of an Enrollment Agreement, or any former Eligible Employee or
Beneficiary for whom an Account is maintained.

 

2.17

Plan Year means the twelve consecutive month period ending each December 31st.

 

2.18 Qualified Plan means the Avis Budget Group, Inc. Employee Savings Plan or
other applicable 401(k) plan maintained by the Company in which the Participant
is eligible to participate, as amended and restated from time to time.

 

2.19 Termination of Employment means a Participant’s separation from the service
of the Employer by reason of resignation, discharge, or retirement. Separation
from service as a result of a transfer to an affiliate or subsidiary of the
Employer does not constitute Termination of Employment.

 

2.20 Valuation Date means the last day of each Plan Year and any date the value
of a Participant’s Account is determinable from the custodial records.

 

5



--------------------------------------------------------------------------------

ARTICLE III – ENROLLMENT AND PARTICIPATION

 

3.1 Enrollment

An Eligible Employee shall enroll in the Plan and become a Participant by
completing an Election Form and filing it either online or directly with the
Committee in accordance with Article IV.

 

3.2 Continuation of Participation

A Participant shall continue to remain a Participant as long as he or she is
entitled to benefits under the Plan.

 

3.3 Inactive Participants

In the event a Participant is no longer an Eligible Employee, such Participant
shall become an inactive Participant, retaining all the rights described herein,
except the right to make any future Deferral Contributions.

 

6



--------------------------------------------------------------------------------

ARTICLE IV – DEFERRAL CONTRIBUTIONS

 

4.1 Deferral Contribution

For each Plan Year, a Participant may elect to defer up to 10% of the
Compensation payable to such Participant. Such election to defer shall be
reflected in the Enrollment Agreement in effect for the Participant or in such
other manner acceptable to the Committee. A Participant’s Deferral Contribution
shall not be made available to such Participant, except as provided in Article
VI hereof, but instead shall be allocated to the Participant’s Account as soon
as administratively feasible following the date such Compensation would
otherwise have been paid to the Participant.

 

4.2 Application of Deferral Contribution Election

The amount of a Participant’s Deferral Contribution election shall be effective
for Compensation earned in the Plan Year following the execution of the
Enrollment Agreement. Such election will be required to be completed prior to
the first day of each Plan Year. Such election shall be effective only for the
Plan Year succeeding the Plan Year in which the election is made.

 

7



--------------------------------------------------------------------------------

ARTICLE V – EARNINGS

 

5.1 Investment Direction

Each Participant has the right to select, subject to the approval of the
Committee, the Investment Fund in which the Deferral Contributions and any
related Earnings will be deemed to have been invested as of the date such
amounts have been allocated to the Participant’s Account. Any selection made by
the Participant shall be reflected on the Enrollment Agreement or in such other
manner acceptable to the Committee. The Committee, in its sole discretion, may
allow, limit or prohibit changes by a Participant to his or her selected
Investment Funds. Neither the Employer nor the Committee is liable for any loss
resulting from the Investment Fund vehicles offered for investment of a
Participant’s Account or from a Participant’s direction of the investment of any
part of his or her Account.

 

5.2 Calculation of Earnings and Losses

As of each Valuation Date, earnings or losses will be credited to each
Participant’s Account for the period beginning with the previous Valuation Date
and ending with the current Valuation Date. Earnings and losses shall be based
on rate of return (including a negative return) determined by the performance of
the Investment Fund.

 

8



--------------------------------------------------------------------------------

ARTICLE VI – DISTRIBUTIONS AND FORM OF BENEFITS

 

6.1 Timing of Distribution: Non-Grandfathered Accounts

Effective November 1, 2008, a Participant shall elect the date at which
distribution of his or her Non-Grandfathered Account will commence in writing in
a manner acceptable to the Committee. Such election will be irrevocable and will
be made in such Participant’s Benefit Payment Direction Form on the date of such
Participant’s initial participation in the Plan. The Participant may elect
distribution to occur on a specified date or the date that is six months after
Termination of Employment.

The Participant shall also make an irrevocable election for distribution to be
made in either:

 

  a. A single lump-sum payment; or

 

  b. A series of installment paid over a period elected by the Participant of up
to 5 years, the amount of each installment to equal the balance of his or her
Account immediately prior to the installment divided by the number of
installments remaining to be paid. The Participant shall elect whether such
installments are made annually, semiannually, quarterly or monthly.

Except as provided in Sections 6.2, 6.3, 6.4 or 6.7, payment of a Participant’s
Non-Grandfathered Account shall be made in accordance with the Participant’s
elections under this Section 6.1.

In accordance with Section 409A of the Code and the regulations thereunder,
prior to December 31, 2008, each Participant shall have the opportunity to
revoke their current distribution election on file and make a new distribution
election which will apply to Non-Grandfathered Accounts. Amounts previously
scheduled to be paid after the 2008 calendar year cannot be modified to be paid
in the 2008 calendar year, but can be modified to be paid in any calendar year
after 2008. The Committee, in its sole discretion, shall establish procedures to
implement this special election process consistent with the requirements of
Section 409A of the Code and the regulations thereunder.

 

6.2 Change of Control: Non-Grandfathered Accounts

Notwithstanding Section 6.1, as soon as possible following a Change of Control,
each Participant shall be paid his or her Non-Grandfathered Account in a single
lump sum.

 

6.3 Disability: Non-Grandfathered Accounts

Notwithstanding Section 6.1, if a Participant becomes Disabled prior to the
complete distribution of his or her Non-Grandfathered Account, the Participant
shall be paid his or her Non-Grandfathered Account in the form elected by the
Participant pursuant to Section 6.1.

 

9



--------------------------------------------------------------------------------

6.4 Death: Non-Grandfathered Accounts

Notwithstanding Section 6.1, if a Participant dies prior to the complete
distribution of his or her Account, the Participant’s designated Beneficiary or
Beneficiaries, as elected by the Participant pursuant to Article VII, shall be
paid the Participant’s Non-Grandfathered Account in a single lump sum.

 

6.5 Timing of Distribution: Grandfathered Accounts

A Participant shall receive distribution of his or her Grandfathered Account
during January of the year following the year of Termination of Employment.

The Participant shall make an irrevocable election for distribution to be made
in:

 

  a. A single lump-sum payment;

 

  b. A series of installment paid over a period elected by the Participant of up
to 5 years, the amount of each installment to equal the balance of his or her
Account immediately prior to the installment divided by the number of
installments remaining to be paid. The Participant shall elect whether such
installments are made annually, semiannually, quarterly or monthly; or

 

  c. A combination of the two.

Except as provided in Section 6.7, payment of a Participant’s Grandfathered
Account shall be made in accordance with the Participant’s elections under this
Section 6.5.

 

6.6 In-Service Distributions: Grandfathered Accounts

With respect to Grandfathered Accounts, a Participant may request to receive a
distribution prior to Termination of Employment in an amount equal to all or a
portion of the Participant’s Account; provided, however, that the Participant
shall forfeit an amount equal to ten (10) percent of the gross amount of such
distribution. The amount forfeited shall remain with the Employer and can be
used to Plan expenses or be removed from the trust established pursuant to
Section 11.2. Distribution under this Section shall be made at such times as the
Committee shall determine, and the Participant’s Accounts shall be reduced by
the amount distributed including any related forfeitures.

 

6.7 Automatic Cash-Out

If there is no valid election in effect at the time of a Participant’s
Termination of Employment, or (ii) the Account of a Participant on the date of
such Participant’s Termination of Employment is less than $25,000, the Committee
will distribute the Account balance in a single lump sum following a
Participant’s Termination of Employment; provided, however, that such
distribution of a Non-Grandfathered Account shall not be paid until the date
that is six month after Termination of Employment.

 

10



--------------------------------------------------------------------------------

ARTICLE VII – BENEFICIARY DESIGNATION

 

7.1 Designation

Upon enrollment in the Plan, each Participant shall file with the Committee a
written designation of one or more persons as the Beneficiary who shall be
entitled to receive the amount, if any, payable under the Plan upon the
Participant’s death. A Participant may, from time to time, revoke or change his
or her Beneficiary designation without the consent of any prior Beneficiary by
filing a new such designation with the Committee on a form designated by the
Committee for such purpose. The most recent such designation received by the
Committee shall be controlling and shall be effective upon receipt and
acceptance by the Committee; provided, however, that no designation, or change
or revocation thereof, shall be effective unless received by the Committee prior
to the Participant’s death.

 

7.2 Failure to Designate Beneficiary

If no such Beneficiary designation is in effect at the time of a Participant’s
death, or if no designated Beneficiary survives the Participant, or if such
designation conflicts with law, the Participant’s estate shall be deemed to have
been designated as the Beneficiary and shall receive the payment of the amount,
if any, payable under the Plan upon the Participant’s death. If the Committee is
in doubt as to the right of any person to receive such amount, the Committee may
retain such amount, without liability for any interest thereon, until the rights
thereto are determined, or the Committee may pay such amount into any court of
appropriate jurisdiction and such payment shall be a complete discharge of the
obligations of the Employer under the Plan.

 

7.3 Payment to Representatives

If the Committee determines that a Participant or Beneficiary is legally
incapable of giving valid receipt and discharge for the payment due from this
Plan, such amounts shall be paid to a duly appointed and acting guardian, if
any. If no such guardian is appointed and acting, the Committee may retain such
amount, without liability for any interest thereon, until the rights thereto are
determined, or the Committee may pay such amount into any court of appropriate
jurisdiction on behalf of the Participant or Beneficiary and such payment shall
be a complete discharge of the obligations of the Employer under the Plan.

 

11



--------------------------------------------------------------------------------

ARTICLE VIII – PLAN ADMINISTRATION

 

8.1 Powers and Duties of the Committee

The Committee shall have absolute discretion with respect to the operation,
interpretation and administration of the Plan. The Committee’s powers and duties
shall include, but not be limited to:

 

  f) Establishing Accounts for Participants;

 

  g) Determining eligibility for, and amount of, distributions from the Plan;

 

  h) Adopting, interpreting, altering, amending or revoking rules and
regulations necessary to administer the Plan;

 

  i) Delegating ministerial duties and employing outside professionals as may be
required; and

 

  j) Entering into agreements or taking such other actions on behalf of the
Employer as are necessary to implement the Plan.

Participants are not prohibited from serving as members of the Committee. If an
individual is both a Participant and a member of the Committee, such individual
is prohibited from making any decision with respect to his or her own
participation in, or individual benefits under, the Plan. Any action of the
Committee may be taken by a vote or written consent of the majority of the
Committee members entitled to act. Any Committee member shall be entitled to
represent the Committee, including the signing of any certificate or other
written direction, with regard to any action approved by the Committee.

 

8.2 Information

To enable the Committee to perform its functions, the Employer shall supply full
and timely information to the Committee on all matters relating to the
compensation of Participants, their employment, retirement, death, termination
of employment, and such other pertinent facts as the Committee may require.

 

8.3 Claims Procedure

In the event a claim by a Participant relating to the amount of any distribution
is denied, such person will be given written notice by the Committee of such
denial, which shall set forth the reason for denial. The Participant may, within
sixty (60) days after receiving the notice, request a review of such denial by
filing notice in writing with the Committee. The Committee, in its discretion,
may request a meeting with the Participant to clarify any matters it deems
pertinent. The Committee will render a written decision within sixty (60) days
after receipt of such request, stating the reason for its decision. If the
Committee is unable to respond within sixty (60) days, an additional sixty
(60) days may be taken by the Committee to respond. The Participant will be
notified if the additional time is necessary by the end of the initial sixty
(60) day period. The determination of the Committee as to any disputed questions
or issues arising under the Plan and all interpretations, determinations and
decisions of the Committee with respect to any claim hereunder shall be final,
conclusive and binding upon all persons.

 

12



--------------------------------------------------------------------------------

ARTICLE IX – AMENDMENT AND TERMINATION

 

9.1 Amendment

Except as expressly provided in Section 9.3 hereof, the Company, in its sole
discretion, by action of its Board or other governing body charged with the
management of the Company, or its designee, may amend the Plan, in whole or in
part, at any time.

 

9.2 Termination

This Plan is strictly a voluntary undertaking on the part of the Employer and
shall not be deemed to constitute a contract between the Employer and any
Eligible Employee (or any other employee) or a consideration for, or an
inducement or condition of employment for, the performance of the services by
any Eligible Employee (or other employee). The Company reserves the right to
terminate the Plan at any time, subject to Section 8.3, by an instrument in
writing which has been executed on the Company’s behalf by its duly authorized
officer. Upon termination, the Company may (a) elect to continue to maintain the
Trust to pay benefits hereunder as they become due as if the Plan had not
terminated or (b) direct the Trustee to pay to Participants (or their
beneficiaries) the balance of their Accounts no sooner than twelve months and no
later then 24 months after the Plan termination is effective.

For purposes of the preceding sentence, in the event the Company chooses to
implement clause (b), such termination and liquidation of the Plan shall be
subject to the following limitations:

 

  (1) The termination and liquidation may not occur proximate to a downturn in
the financial health of the Company or the Employer;

 

  (2) The Employer must terminate and liquidate all other plans, programs and
arrangements it sponsors that would be aggregated with the Plan under Treasury
Regulation 1.409A-1(c) if any Participant had deferred compensation under such
plans, programs and arrangements; and

 

  (3) The Employer may not adopt a new plan that would be aggregated with the
Plan under Treasury Regulation 1.409A-1(c) if any Participant had participated
in such plan for a period of three years following the date the termination and
liquidation become irrevocable.

 

9.3 Protection of Benefit

No amendment or termination of this Plan shall reduce the rights of any
Participant with respect to amounts allocated to a Participant’s Account prior
to the date of such amendment or termination without the Participant’s express
written consent.

 

13



--------------------------------------------------------------------------------

ARTICLE X – MISCELLANEOUS

 

10.1 Tax Withholding

The Employer shall have the right to deduct an amount sufficient in the opinion
of the Employer to satisfy all federal, state and other governmental tax
withholding requirements relating to any distribution from the Plan.

 

10.2 Offset to Benefits

Amounts payable to the Participant under the Plan may be offset by any
reasonable monetary claims the Employer has against the Participant.

 

10.3 Inalienability

Except as provided in Section 10.2 hereof, a Participant’s right to payments
under this Plan are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Participant. In no event shall the Employer make any payment
under this Plan to any person or entity other than the Participant or
Beneficiary, unless required by law.

 

10.4 Employment

The adoption and maintenance of this Plan does not constitute a contract between
the Employer and any Participant and is not consideration for the employment of
any person. Nothing contained herein gives any Participant the right to be
retained in the employ of the Employer or derogates from the right of the
Employer to discharge any Participant at any time and for any reason without
regard to the effect of such discharge upon his or her rights as a Participant
in the Plan.

 

10.5 Indemnity of Committee

The Employer indemnifies and holds harmless the Committee and its designees from
and against any and all losses resulting from any liability to which the
Committee may be subjected by reason of any act or conduct (except willful
misconduct or gross negligence) in its official capacity in the administration
of this Plan, including all costs and expenses reasonably incurred in its
defense, in case the Employer fails to provide such defense.

 

10.6 Liability

No member of the Board, the Committee, or management of the Employer shall be
liable to any person for any action taken under the Plan.

 

14



--------------------------------------------------------------------------------

10.7 Rules of Construction

 

  (a) Governing Law. The construction and operation of this Plan are governed by
the laws of the State of Delaware, except to the extent superseded by federal
law.

 

  (b) Headings. The headings of Articles, Sections and Subsections are for
reference only and are not to be utilized in construing the Plan.

 

  (c) Gender. Unless clearly inappropriate, all pronouns of whatever gender
refer indifferently to persons or objects of any gender.

 

  (d) Singular and Plural. Unless clearly inappropriate, singular terms refer
also to the plural number and vice versa.

 

  (e) Severability. If any provision of this Plan is held illegal or invalid for
any reason, the remaining provisions are to remain in full force and effect and
to be reformed, construed and enforced in accordance with the purposes of the
Plan as if the illegal or invalid provision did not exist.

 

15



--------------------------------------------------------------------------------

ARTICLE XI – FUNDING

 

11.1 Unfunded Plan

This Plan is intended to be unfunded for tax purposes and all distributions
hereunder shall be made out of the general assets of the Employer. No
Participant or Beneficiary shall have any right, title, interest, or claim in or
to any assets of the Employer other than as an unsecured creditor. The Plan
constitutes only an unsecured commitment by the Employer to pay benefits to the
extent, and subject to the limitations, provided for herein. Although, this Plan
constitutes an “employee benefit plan” within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974 (“ERISA”), it is intended to
cover only a select group of management or highly compensated employees pursuant
to Sections 201, 301 and 401 of ERISA.

 

11.2 Trust

Notwithstanding the foregoing, the Employer shall contribute to an irrevocable
grantor trust amounts allocated to a Participant’s Account under Article IV and
V hereof. The assets of such trust shall be available to the creditors of the
Employer in the event of bankruptcy or insolvency. To the extent of the trust
assets, amounts due under the Plan shall be payable first from such trust to
Participants before any claim is made against the Employer. The Committee may
provide direction to the trustee or custodian on behalf of the Employer as it
deems necessary to provide for the proper distribution of benefits from the
trust.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and as evidence of the adoption of this Plan by the Company,
it has caused the same to be signed by its officers thereunto duly authorized,
and its corporate seal to be affixed thereto, this 21st day of November, 2008.

 

ATTEST     AVIS BUDGET GROUP, INC.

 

    By:  

 

[Corporate Seal]     Name:   Karen C. Sclafani     Title:   Executive Vice
President, General Counsel and Assistant Secretary

 

17